1
2
3                             UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6    STANLEY MARKS,                                        Case No. 3:19-cv-00126-MMD-CLB
7                                           Plaintiff,                   ORDER
8            v.
9    SAMUEL ACOSTA,
     SAMEUEL ACOSTA, et al.,
10                                     Defendants.
                                                ,
11
12          This is a pro se civil rights action filed under 42 U.S.C. § 1983 by a person in the

13   custody of the Nevada Department of Corrections. On December 12, 2019, the Court

14   issued an order dismissing the Complaint with leave to amend. (ECF No. 8 at 8). The

15   Court subsequently gave Plaintiff until February 21, 2020 to file an amended complaint.

16   (ECF No. 12.) The time period for filing an amended complaint has now expired, and

17   Plaintiff has not filed an amended complaint or otherwise responded to the Court’s order.

18          District courts have the inherent power to control their dockets and “[i]n the

19   exercise of that power, they may impose sanctions including, where appropriate . . .

20   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

21   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

22   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

23   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance

24   with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for

25   failure to comply with an order requiring amendment of complaint); Carey v. King, 856

26   F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring

27   pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833

28   F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson
1    v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
2    failure to comply with local rules).
3           In determining whether to dismiss an action for lack of prosecution, failure to obey
4    a court order, or failure to comply with local rules, the court must consider several factors:
5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
8    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
9    Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10          In the instant case, the Court finds that the first two factors, the public’s interest in
11   expeditiously resolving this litigation and the Court’s interest in managing the docket,
12   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
13   in favor of dismissal, since a presumption of injury arises from the occurrence of
14   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
15   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy
16   favoring disposition of cases on their merits—is greatly outweighed by the factors in favor
17   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
18   the court’s order will result in dismissal satisfies the “consideration of alternatives”
19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
20   at 1424. The Court’s order requiring Plaintiff to file an amended complaint within 30 days
21   expressly stated: “If plaintiff does not timely file an amended complaint curing the stated
22   deficiencies as outlined in the Court’s screening order, this action shall be dismissed with
23   prejudice for failure to state a claim.” (ECF No. 12 at 2). Thus, Plaintiff had adequate
24   warning that dismissal would result from his noncompliance with the Court’s order to file
25   an amended complaint within 30 days.
26          For the foregoing reasons, it is ordered that Plaintiff’s application to proceed in
27   forma pauperis (ECF No. 4) without having to prepay the full filing fee is granted. Plaintiff
28   will not be required to pay an initial installment fee. Nevertheless, the full filing fee will still



                                                      2
1    be due, pursuant to 28 U.S.C. § 1915, as amended by the Prisoner Litigation Reform Act.
2    The movant herein is permitted to maintain this action to conclusion without the necessity
3    of prepayment of fees or costs or the giving of security therefor.
4           Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections will
5    pay to the Clerk of the United States District Court, District of Nevada, 20% of the
6    preceding month’s deposits to Plaintiff’s account (Stanley Marks, #1089117), in the
7    months that the account exceeds $10.00, until the full $350.00 filing fee has been paid
8    for this action. The Clerk of the Court is instructed to send a copy of this order to the
9    Finance Division of the Clerk’s Office. The Clerk of the Court will also send a copy of this
10   order to the attention of the Chief of Inmate Services for the Nevada Department of
11   Corrections, P.O. Box 7011, Carson City, NV 89702.
12          It is further ordered that, regardless of the success of Plaintiff’s action, the full filing
13   fee will still be due, pursuant to 28 U.S.C. §1915, as amended by the Prisoner Litigation
14   Reform Act.
15          It is further ordered that this action is dismissed with prejudice based on Plaintiff’s
16   failure to state a claim.
17          It is further ordered that the Clerk of Court enter judgment accordingly and close
18   this case.
19          DATED THIS 3rd day of March 2020.
20
21                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28



                                                     3
